Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action


Claim(s) 21, 23-26, 28 and 30-43 is/are pending in this office action.
Claim(s) 21, 23, 24, 26, 28, 31-35 ad 39 is/are amended.
Claim(s) 43 is/are new.
Claim(s) 1-20, 22, 27 and 29 is/are cancelled.
Claim(s) 21, 23-26, 28 and 30-43is/are rejected. Claim(s) 1-20, 22, 27 and 29 is/are cancelled. This rejection is FINAL.

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 01-04-2021, with respect to the rejection(s) of claim(s) 21, 23-28 and 30-42 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elzur (2010/0287262) in view of Jain (2013/0346572).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 23-26, 28 and 30-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elzur (2010/0287262) in view of Jain (2013/0346572)
 
Regarding claim 21, Elzur teaches a method, comprising: 
identifying, by a device, an overloaded virtual machine (¶68, wherein the local manager (mapped to the device) is supporting migration related events, ¶67, wherein the migration can include the migration of a VM; wherein the local manager can identify that a VM is going to be migrated and supports the migration by maintaining a data flow; see also ¶69, wherein metadata is received that identified the VM that will be moved); and
receiving, by the device and based on identifying the overloaded virtual machine,  routing protocol update information (¶68, wherein the local manager performs pre-planning to validate a migration of a identified VM, wherein the preplanning includes receiving information about target devices in a network, how the flow will be treated, such as guaranteed properties; ¶66 wherein the guaranteed properties are supported by a DCB protocol, which shows how the pre-planning includes a routing protocol update information);
	where the routing protocol update information identifies how a data flow is to be treated by another device and identifies one or more of:
	quality of service parameters to be applied to the data flow (¶68, wherein the routing protocol update information that are received by the local manager include QoS properties guaranteed for the data flow),
	routing paths for the data flow (¶31, wherein the pre-planning also includes determining the guaranteed data flow properties are supported along a path for the data flow), or
	a type of routing protocol to be used when routing the data flow;
generating, by the device and based on receiving the routing protocol update information, an update instruction (¶76, wherein the local manager 130 configures the other network devices so that they perform the modifications to the treatment of the data flows); 
selectively: 
providing, by the device, the update instruction to another device (¶66, wherein the DCB protocol is used by the local manager to provide messages to other devices within the networking devices to update the treatment of the data flows); or
publishing, by the device, the update instruction for discovery by the other device;
receiving, by the device service installation instructions (¶67-69, suggests that the central entity that is managing the migration of a data flow additionally transmits configuration information and migrates applications and VMs onto the network devices with enough configuration information that allows the install the migrated VM with enough resources to provide the necessarily services to the moved data flow); and 
installing by the device and based on receiving the service installation instructions, a service (¶76-77, guaranteed end-to-end data flow servicing is supported to maintain and service application to be executed).
Jain teaches a system for live migration of VMs (¶14), wherein the system identifies that a VM is being overloaded in relation with the available resources on a server and determines which VMs need to be migrated to reduce the overload situation by moving the VM to an underloaded server (¶14 and ¶27-28; ¶76-77).
It would have been obvious to one of ordinary skill in the art at the time the invention was 

Regarding claim 28, Elzur teaches a device, comprising: 
a memory; and one or more processors (¶27, wherein the device is mapped to the local manager 130 which operates using memory and processors; see also ¶34) to:
identify an virtual machine (¶68, wherein the local manager (mapped to the device) is supporting migration related events, ¶67, wherein the migration can include the migration of a VM; wherein the local manager can identify that a VM is going to be migrated and supports the migration by maintaining a data flow; see also ¶69, wherein metadata is received that identified the VM that will be moved);
receive, based on identifying the virtual machine, routing protocol update information that identifies how data flow is to be treated by another device (¶68, wherein the local manager performs pre-planning to validate a migration of a identified VM, wherein the preplanning includes receiving information about target devices in a network, how the flow will be treated, such as guaranteed properties; ¶66 wherein the guaranteed properties are supported by a DCB protocol, which shows how the pre-planning includes a routing protocol update information) and identifies at least one of:
quality of service parameters to be applied to the data flow (¶68, wherein the routing protocol update information that are received by the local manager include QoS properties guaranteed for the data flow),
routing paths for the data flow (¶31, wherein the pre-planning also includes determining the guaranteed data flow properties are supported along a path for the data flow), or
a type of routing protocol to be used when routing the data flow;
generate, based on receiving the routing protocol update information, an update instruction (¶76, wherein the local manager 130 configures the other network devices so that they perform the modifications to the treatment of the data flows); and selectively:
provide the update instruction to the other device (¶66, wherein the DCB protocol is used by the local manager to provide messages to other devices within the networking devices to update the treatment of the data flows), or
publish the update instruction for discovery by the other device.
Elzur teaches that the local manager identifies a VM that needs to be moved (¶69), but doesn’t explicitly indicate that the VM is an overloaded VM. 
Jain teaches a system for live migration of VMs (¶14), wherein the system identifies that a VM is being overloaded in relation with the available resources on a server and determines which VMs need to be migrated to reduce the overload situation by moving the VM to an underloaded server (¶14 and ¶27-28; ¶76-77).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Jain’s suggestion of the identification and migration of a VM that is overloading a server to another location in the network that is underloaded to ensure the VM has enough resources available to continue to perform at a proper service level.  The combination would ensure in at least some embodiments the VM that is being migrated in Elzur is a VM that is overloaded at the current location and will be moved to an underloaded location so that the performance of that VM can be improved.

Regarding claim 35, Elzur teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: 

identify an overloaded virtual machine (¶68, wherein the local manager (mapped to the device) is supporting migration related events, ¶67, wherein the migration can include the migration of a VM; wherein the local manager can identify that a VM is going to be migrated and supports the migration by maintaining a data flow; see also ¶69, wherein metadata is received that identified the VM that will be moved), 
receive, based on identifying the overloaded virtual machine, routing protocol update information that identifies how data flow is to be treated by another device (¶68, wherein the local manager performs pre-planning to validate a migration of a identified VM, wherein the preplanning includes receiving information about target devices in a network, how the flow will be treated, such as guaranteed properties; ¶66 wherein the guaranteed properties are supported by a DCB protocol, which shows how the pre-planning includes a routing protocol update information) and identified at least one of:
quality of service parameter to be applied to data flow (¶68, wherein the routing protocol update information that are received by the local manager include QoS properties guaranteed for the data flow),
routing paths for the data flow (¶31, wherein the pre-planning also includes determining the guaranteed data flow properties are supported along a path for the data flow), or
a type of routing protocol to be used when routing the data flow.
generate, based on receiving the routing protocol update information, an update instruction (¶76, wherein the local manager 130 configures the other network devices so that they perform the modifications to the treatment of the data flows); and 
selectively: 
provide the update instruction to the other device (¶66, wherein the DCB protocol is used by the local manager to provide messages to other devices within the networking devices to update the treatment of the data flows), or 
publish the update instruction for discovery by the other device.  
Jain teaches a system for live migration of VMs (¶14), wherein the system identifies that a VM is being overloaded in relation with the available resources on a server and determines which VMs need to be migrated to reduce the overload situation by moving the VM to an underloaded server (¶14 and ¶27-28; ¶76-77).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Jain’s suggestion of the identification and migration of a VM that is overloading a server to another location in the network that is underloaded to ensure the VM has enough resources available to continue to perform at a proper service level.  The combination would ensure in at least some embodiments the VM that is being migrated in Elzur is a VM that is overloaded at the current location and will be moved to an underloaded location so that the performance of that VM can be improved.

Regarding claim 23, Elzur teaches the method of claim 21, where the service is provided to the data flow to be received by the other device (¶62 -  guaranteed end-to-end data flow servicing in the local networking domain 100, the network devices 110a-110n, or components thereof, such as one or more of the NICs 412, 414, and/or 416; and the switching system 120 may cooperate and/or interact during establishment, configuration, and/or management of guaranteed end-to-end data flows)

Regarding claim 24, Elzur teaches the method of claim 21, where installing the service comprises:
installing a virtual machine that is used to provide the service to the data flow to be received by the other device (¶64, a data flow 442 may be established and/or configured for communicating data and/or messages between application 410b running in OS 400 in the network device 110a and application 410c running in the VM 402 in the network device).

Regarding claim 25, Elzur teaches the method of claim 21, further comprising: 
generating a service installation instruction to generate another virtual machine based on identifying the overloaded virtual machine (¶68, planning tool may analyze the workload and/or resources of the target devices, and/or may be operable to detect mismatches and/or report any errors based thereon. Some flexibility and/or adaptation in reconfiguring the original guaranteed properties of existing end-to-end data flows may be allowed. In this regard, the local manager 130 may determine, based on preconfigured information and/or user input for example, permissible modifications to at least some of the originally guaranteed properties, such as QoS or bandwidth, in instances where the original "contract" may not be supportable after the migration; ¶31, wherein migration of VMs must occur to provide the service to the data flow along a new path).

Regarding claim 26, Elzur, as modified by Jain, teaches the method of claim 21, further comprising: 
identifying, based on identifying the overloaded virtual machine, an under-loaded virtual machine to process the data flow (¶67 teaches that during the migration of VMs, the services being provided to the data flows are maintained, by reconfiguring the devices along the path); and 
processing the data flow based on identifying the under-loaded virtual machine (¶68 teaches that each node along the new planned path need to support the service level being provided for that data flow that is getting migrated (along with the end point VM)).

Regarding claim 27, Elzur teaches the method of claim 21, where the routing protocol update information identifies how a data flow is to be treated when the data flow is received by the other device (¶68 - ensure continued support of existing end-to-end data flow servicing during and/or after any migrations. For example, migration related events may be synchronized with data communication via corresponding end-to-end data flows, and/or with operations in devices that may be affected during the migration to ensure seamless and/or smooth migration). 

Regarding claim 30, Elzur teaches the device of claim 28, where the update instruction directs the other device to update a routing table implemented by the other device (¶67, the local networking domain 100 may be configured to maintain existing guaranteed "contracts" serviced by the VM 402 after migration to the network device 110n. In this regard, properties of the data flow 442, for example, may be maintained during and/or after migration of the VM 402 to the network device). 

Regarding claim 31, Elzur teaches the device of claim 30, where the update to the routing table includes a modification of a routing instruction, in the routing table, to mark data flow for processing via another virtual machine (¶61, local manager may maintain an end-to-end flow routing table 440, which may be utilized to store information pertaining to configured guaranteed end-to-end data flows in the local networking domain; ¶67, maintaining parameters of the data flow 442 such as quality of service (QoS), bandwidth, security, which may comprise ACL and/or authentication related information and/or configuration, and/or any existing service level agreements (SLAs). In addition, routing and/or forwarding of related parameters in the local networking domain 100 may be modified and/or adjusted to ensure seamless connectivity by applications serviced in the VM 402 after the migration).

Regarding claim 32, Elzur teaches the device of claim 28, where the update instruction identifies a routing instruction that the other device is to execute for the data flow (¶68, planning tool may analyze the workload and/or resources of the target devices, and/or may be operable to detect mismatches and/or report any errors based thereon. Some flexibility and/or adaptation in reconfiguring the original guaranteed properties of existing end-to-end data flows may be allowed. In this regard, the local manager 130 may determine, based on preconfigured information and/or user input for example, permissible modifications to at least some of the originally guaranteed properties, such as QoS or bandwidth, in instances where the original "contract" may not be supportable after the migration).

Regarding claim 33, Elzur teaches the device of claim 28, where the update instruction causes the other device to provide the data flow to another virtual machine (¶72, flow parameters field 482c may be set to reflect guaranteed data communication related properties. In this regard, the flow purpose information field 484a, the allocated bandwidth field 484b, and/or the quality of service field 484c may be set based on values determined by the network devices 110a, 110b, and/or 110n; or based on negotiated and/or reconfigured values by the local manager). 

Regarding claim 34, Elzur teaches the device of claim 28, where the update instruction causes the other device to at least one of: 
provide a particular quality of service to the data flow (¶31, end-to-end data flow servicing may have dynamic capability. In this regard, the guaranteed properties of end-to-end data flows may be adjusted and/or modified, based on, for example, user input and/or change of conditions in the local networking domain 100. Furthermore, the end-to-end data flows may be maintained, and data flow servicing may continue consistently and/or seamlessly even where one or more of the edges of the end-to-end data flow are moved within the local networking domain, such as, for example, when virtualization techniques are used to enable migration of applications and/or operating systems), 
provide the data flow to another particular device or another virtual machine, 
provide the data flow toward a destination via a particular routing path, or 
provide the data flow via a particular routing protocol. 

Regarding claim 36, Elzur teaches the non-transitory computer-readable medium of claim 35, where the one or more instructions, that cause the one or more processors to generate the update instruction, cause the one or more processors to: 
generate the update instruction without installing another virtual machine (¶73, priority information field 482e may be configured to indicate the priority of each data flow compared to other data flows in the domain 100. In this regard, data and/or messages corresponding to data flows with higher priority indicator values may be routed and/or forwarded first). 

Regarding claim 37, Elzur teaches the non-transitory computer-readable medium of claim 35, where the one or more instructions, that cause the one or more processors to publish the update instruction, cause the one or more processors to: 
broadcast an indication that the update instruction is available (¶65, Configuring the data flow 442 may also comprise creating and/or assigning dedicated Tx/Rx queues that are utilized by the corresponding applications 410b and 410c in the network devices 110a and 110b, respectively. In this regard, the queue 428b in the NIC 412 may be used for data and/or messages received and/or transmitted by application 410b, and the queue 428c in the NIC 414 may be used for data and/or messages received and/or transmitted by application).

Regarding claim 38, Elzur teaches the non-transitory computer-readable medium of  (¶72, flow purpose information field 484a, the allocated bandwidth field 484b, and/or the quality of service field 484c may be set based on values determined by the network devices 110a, 110b, and/or 110n; or based on negotiated and/or reconfigured values by the local manager).

Regarding claim 39, Elzur teaches the non-transitory computer-readable medium of claim 35, where the update instruction causes the other device to at least one of: 
provide a particular quality of service to the data flow (¶31, end-to-end data flow servicing may have dynamic capability. In this regard, the guaranteed properties of end-to-end data flows may be adjusted and/or modified, based on, for example, user input and/or change of conditions in the local networking domain 100. Furthermore, the end-to-end data flows may be maintained, and data flow servicing may continue consistently and/or seamlessly even where one or more of the edges of the end-to-end data flow are moved within the local networking domain, such as, for example, when virtualization techniques are used to enable migration of applications and/or operating systems), 
provide the data flow to another particular device or another virtual machine, 
provide the data flow toward a destination via a particular routing path, or 
provide the data flow via a particular routing protocol. 

Regarding claim 40, Elzur teaches the non-transitory computer-readable medium of claim 35, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
generate a service installation instruction to generate another virtual machine (¶68, related events may be synchronized with data communication via corresponding end-to-end data flows, and/or with operations in devices that may be affected during the migration to ensure seamless and/or smooth migration).

Regarding claim 41, Elzur teaches the method of claim 21, where the update instruction directs the other device to update a routing table implemented by the other device (¶68, planning tool may initially perform a pre-inspection procedure, to validate the migration, and/or to ensure that target device(s) are capable of supporting the migrated entities (e.g. VM or application), and/or that the target devices are capable of supporting the guaranteed properties of affected end-to-end data flow). 

Regarding claim 42, Elzur teaches the device of claim 28, where the one or more processors are further to:
generate a service installation instruction to generate another virtual machine based on identifying the overloaded virtual machine (¶68, planning tool may analyze the workload and/or resources of the target devices, and/or may be operable to detect mismatches and/or report any errors based thereon. Some flexibility and/or adaptation in reconfiguring the original guaranteed properties of existing end-to-end data flows may be allowed. In this regard, the local manager 130 may determine, based on preconfigured information and/or user input for example, permissible modifications to at least some of the originally guaranteed properties, such as QoS or bandwidth, in instances where the original "contract" may not be supportable after the migration).

Regarding claim 43, Elzur teaches the method of claim 21, where the update instruction causes the other device to at least one of: 
provide a particular quality of service to the data flow (¶31, end-to-end data flow servicing may have dynamic capability. In this regard, the guaranteed properties of end-to-end data flows may be adjusted and/or modified, based on, for example, user input and/or change of conditions in the local networking domain 100. Furthermore, the end-to-end data flows may be maintained, and data flow servicing may continue consistently and/or seamlessly even where one or more of the edges of the end-to-end data flow are moved within the local networking domain, such as, for example, when virtualization techniques are used to enable migration of applications and/or operating systems), 
provide the data flow to another particular device or another virtual machine, 
provide the data flow toward a destination via a particular routing path, or 
provide the data flow via a particular routing protocol. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458